Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
The status of the claims filed January 28, 2021 is as follows:
Claims 1-10 are pending and are under examination.

Priority
This application contains some aspects of prior Application No. 16296254, filed 3/8/2019, and adds disclosure not presented in the prior application. A continuation-in-part was made to the prior application. In addition, priority is made to CN201910066835, filed 1/24/2019. The foreign priority document was entered in the parent case. No English translation of the original foreign document has been filed, however a superficial look suggests that the foreign document and the prior Application resemble each other. A discussion as to what constitutes new aspects of the instant application follows.
The instant claim 1 is drawn to a method for culturing ginseng cells by disinfecting, slicing, and ultrasonically treating old mountain ginseng, culturing the ginseng in a nondefined culture medium with nonspecified hormones at various concentrations, selecting cell lines that grow “better” and “faster”, treating cell lines with a variety of weak acids at different concentrations such that “transformation” occurs, and the production of ginsenoside Rg3 and Rh2 is increase in the dried product and scaling the production of ginsenoside.

The following claim limitations have support in the prior application: an ultrasonic treatment, a disinfection method. As a result, other than for these two steps, neither of which has support for the timing or order of occurrence as claimed, the rest of the claims and claim limitations have the priority date of the instantly filed application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/25/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-10, and claims that depend thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claims are included in this rejection since they do not remedy the issues in the cited claims.

In claim 1, S1, there is a reference to disinfection and slicing, both occurring in the past tense. Since these steps are not active method steps, it is not clear if they are part of the method and whether they should be given patentable weight. If the disinfection and slicing are active method steps, they should be presented as such.
In claims 1, in S1, 2, and 4, it is unclear what constitutes “old mountain ginseng”. It is unclear what constitutes old mountain ginseng. Does the ginseng need to be grown on a mountain? How old is old? Does it matter what species of ginseng the starting material is? Does the ginseng need to be grown on an old mountain and the age of the ginseng itself is immaterial?  At page 6 of the specification, last paragraph, it states that the old mountain ginseng selected is over 50 years old, however there is no definition as to what constitutes old mountain ginseng. The fact that the old mountain ginseng can apparently be younger than 50 years old and is selected in one embodiment to be over 50 years old counts against an age definition of “old” mountain ginseng. On page 1, ginseng is said to grow in mixed forests or mixed forests on the gentle slope of a shady mountain suggest that old “mountain” ginseng is not required to be grown on the mountain as starting material since it may simply be grown in forests. At the bridge between page 1 and page 2, the specification indicates that the whole appearance (of the ginseng) is similar to human type and thus called ginseng. Does this mean that an “old mountain 
Claim 1, in S2 is lacking antecedent basis for “cell line(s)”. There is no previous step that establishes what the cell lines are based on. Do the cell lines come from different ginseng genotypes? Are the cell lines simply the same cell genotype that has been challenged under different media and hormone types and concentrations and thus relying on somaclonal variation or are simply different wildtypes? Are the cell lines only those cells that perform better or faster than some unidentified comparator?
Claim 1, in S2 recites “better growth morphology” and “faster growth”. These terms are relative and are not defined in the specification. It is unclear to what comparison the “better” and “faster” are drawn.
In claim 1, S2, “performing solid subculture and liquid suspension culture respectively” is unclear. Does this limitation require that each cell line undergo both a solid subculture and liquid suspension culture presumably at different times? If so, what are the conditions of culture and under what criteria and when is the transference made? Or does the limitation require that the cell line with better growth morphology undergo solid subculture and the cell lines with faster growth undergo liquid suspension culture? On what basis is the respective culture performed?
Claim 1, S3 is unclear with regard to “optimizing conversion conditions”. There is no limitation that indicates what the conversion is, much less the conditions for optimizing it.
Claim 1, S3 is unclear with regard to “using a variety of weak acids with different concentration to treat the chosen cell lines”. Does this limitation require that each cell line be tested with each weak acid with each concentration? Or does it require that different cell lines be tested with a different type 
In claim 1, S3, “the transformation temperature and transformation time” lacks antecedent basis and is additionally unclear. What transformation? Transformation with what? Are the cell lines to be transformed with a particular nucleic acid sequence? Or is the transformation supposed to refer to some somatic or other endogenous change in the production of ginsenosides in the cell lines? By the same token, “transformation” in S4, last word is also not clear.
In claim 1, S3, there is a lack of antecedent basis for “in the dried products”. It is unclear what the dried products are and when they were produced.
In claim 1, S3, it is unclear what is meant by “determining an optimal transformation condition according to the highest total amount of ginsenoside Rg3 and Rh2”. It is unclear what conditions are optimal for transformation since it isn’t clear how the cell lines are transformed. It also is not clear whether the highest total amount of ginsenoside is to be assessed at a particular point of growth in the cell line(s) and then presumably compared to itself or others, or in response to the weak acids, or in response to an unspecified “transformation”.
In claim 1, S4, it isn’t clear what ginseng cell products are being referred to, nor is it clear what constitutes high yield and high content of ginsenoside after transformation. Since there are numerous ginsenosides, some of which may be in competition with each other, it is unclear what type of ginsenosides are being referred to and as a result, impossible to tell if the yield or content is high. In addition, it isn’t clear what the transformation refers to.
Claim 2 lacks antecedent basis for “disinfection method” that refers back to claim 1 S1. The only mention in claim 1 S1 of disinfection occurs in the past tense and as such is not a disinfection method. 
Claim 2 is not clear if the steps of having washed the ginseng in running water removes the epidermis, or if washing it, soaking it, and disinfecting it twice actually removes the epidermis or 
Claim 3 is unclear with regard to the fact that there is no conjunction between the two steps of disinfection. It is further confusing since there is no active method step regarding washing with sterile water. Due to the lack of a conjunction, it is unclear whether an intended step is missing.
Claim 4 contains terminology that is abbreviated in the claims including “CS”, “BIM”, “PVPO” and “WPM”. There is no definition of these terms in the specification. There is the suggestion that “BIM” may be “Browning inhibition culture medium” as the title of Table 1 may support, however the used abbreviation is notably “BIM” and not “BICM”.  In addition, if a particular solution is intended to be claimed, the components and concentrations should be set forth in the claim unless it can be established that a particular solution recipe would be known to one of skill in the art. In addition, the abbreviation must be accompanied by the full name such that it is clear to what the abbreviation refers. “PVPO” may be “PVP polyvinylpyrolidone” as is written in Table 1, but it’s unclear since the CS cutting fluid is said to contain PVPO whereas the Browning inhibition culture medium contains “PVP Polyvinylpyrrolidone”. Normally, polyvinylpyrrolidone is abbreviated as “PVP”. As a result, it is unclear exactly what constitutes PVPO. One can possibly assume that “WPM” refers to “Woody Plant Medium” but this is unclear because it is not defined in the specification. The “WPM” is only referred to as existing in the “BIM” solution and is referred to as “WPM salt” at ¼ content. However, this is not clear because the BIM solution includes sucrose whereas WPM also includes sucrose. It isn’t clear why an anti-browning medium would contain macroelements. As a result, it is unclear what “WPM” refers to. Likewise it is unclear what constitutes “CS” cutting fluid. The specification indicates that the CS cutting fluid includes PVPO, ascorbic acid, and citric acid but it isn’t clear if those are the only ingredients 
Claim 6 is unclear with regard to the terminology “one or more of 0.5mg/l-6mg/l of”. It would appear that it is intended that “one or more” modify the group of cited hormones, however the way it is written, it may also or instead be an attempt to modify the amount of any given hormone.
Claim 6 is further unclear with regard to “MS” culture medium, “white” culture medium and “B5” culture medium. It is assumed that Murashige and Skoog medium, White’s medium and Gamborg’s B-5 basal medium are being referred to. However, the acronyms are not defined and the media components and concentrations are not set forth in the specification. By the same token, the acronymns for the hormones should also be spelled out.
Claim 7 is unclear if the concentration of 0.1% to 30 % applies only to the ascorbic acid or each of citric acid and glacial acetic acid as well. In addition, it is unclear if the percentage is weight by volume or volume by volume. Furthermore, claim 7 is unclear as to whether each of citric acid, glacial acetic acid, and ascorbic acid must be used to treat a cell line, or whether the weak acids are intended to be written in the alternative. For purposes of examination, the claim limitation will be treated as if it were meant to be in the alternative. Furthermore, it is unclear what is meant by “transformation”. What is being transformed? Is a nucleic acid sequence being added to the cells? 
Claim 8 lacks antecedent basis for “after drying” – a step which is not accounted for in step S3 of claim 1 as indicated above.
Claim 8 is also indefinite in the terminology “contents of” which suggests that Ginsenoside Rg3 and Rh2 are containers.

Claim 9 refers to a step in claim 1 S4 when a laboratory shaker is selected. However this is lacking in antecedent basis because no laboratory shaker is selected in claim 1. It is also not clear upon what basis a laboratory shaker is selected.
Claim 9 is also indefinite with regard to “the scale of liquid suspension culture includes 250ml, 500 ml, and 1L”. It appears that a noun is missing that is modified by the volumes cited, e.g. a vat or container. In addition, the sizes of 250ml, 500ml, and 1L are quite small when considering that claim 1 in step S4 indicates “large-scale industrial production”. 
Claim 9 is also lacking in antecedent basis for “when an industrial fermenter is selected”. It is also unclear what factors go into choosing an industrial fermenter.
Claim 10 is lacking in antecedent basis for “the aeration rate”, “the tank pressure”, “the inoculation amount”, and “the culture time”.
Claims 2-10, are also indefinite because they don’t rectify the issues from the claim from which they depend and/or contain the same issues. An example would be claim 10 which refers to “the industrial fermenter” of claim 9 which is lacking in antecedent basis.
Care should be taken that no new matter is added to any amendment.


Claim Rejections - 35 USC § 112a Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5-7, and 9-10 and claims 2-4 and 8 by virtue of their dependency are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method that comprises culturing ginseng cells in a culture medium to induce cell growth. The ginseng cell lines are screened in a variety of culture media and hormones of different concentrations.  Cell lines, chosen for better growth morphology and faster growth, are then grown in solid subculture and liquid suspension cultures respectively.  Conversion conditions are optimized by treating the cell lines with a variety of weak acids with different concentration and the transformation temperature and transformation time is controlled. Ginsenosides Rg3 and Rh2 are detected in the dried products and the conditions that led to the optimal transformations are determined. The conditions are then used to perform liquid suspension cultures of 
In contrast, the specification provides no guidance for the culturing of the old mountain ginseng in a particular medium to induce cell growth and little guidance as to what old mountain ginseng comprises. In addition, the specification only provides guidance for screening the ginseng cell line by using B5 medium with 3 mg/L IBA and 0.5 mg/L KT. The specification only provides guidance for the solid subculture and liquid suspension culture carried out in MS medium with 3 mg/L 2,4-D and 6 mg/L NAA with no indication as to how solid the medium should be. For the optimizing conversion conditions, the specification only teaches citric acid at a concentration of 0.7%, a transformation temperature of 90°C, and a transformation time of 16 hours.  The specification provides no guidance with regard to the drying of products in order to maximize ginsenoside amount and only teaches that after drying, 0.1 g product is mixed with 10 mL 80% methanol and is extracted ultrasonically and filtered before using HPLC to detect the concentration of ginsenosides Rg3 and Rh2. The specification is silent as to how the HPLC detects the ginsenosides. The specification is also silent with regard to what products are made from ginsenoside high yielding ginseng cells. 
Gantait et al in Biotechnological Interventions for Ginsenosides Production, teach at page 24-27 that the conventional method of extraction using methanol involves the basic steps of heating, boiling, and refluxing that can cause the loss of active phytochemicals due to temperature fluctuations and chemical changes induced by reactions such as hydrolysis and oxidation. Furthermore, Gantait, at page 2, lines 7-9, teach that Rh2 and Rg3 are abundantly found in Panax quinquefolium as opposed to Panax ginseng. 
Wilson and Roberts, in Recent Advances Towards Development and Commercialization of Plant Cell Culture Processes for Synthesis of Biomolecules, teach that the production of both secondary metabolites and proteins via plant cell culture is limited by low product yields and unpredictable scale-
Zhang et al in Effect of Three Different Drying Methods on Extraction and Separation of Ginsenosides from Fresh Ginseng, teach that there exists a close relationship between drying of a fresh herb and its preservation and extraction of efficient components. The tested three different methods in combination with a particular extraction method of foam separation and found a significant difference between the methods.
Zheng et al in Study on Transformation of Ginsenosides in Different Methods, at Section 3.1 on page 3 show that different concentrations of the weak acid, formic acid provided different yields of ginsenosides.
Given the claim breadth, unpredictability and lack of guidance as discussed above, one skilled in the art would not have recognized what medium to culture old mountain ginseng to induce cell growth that ultimately has a high content of ginsenoside. In addition, the step of screening the ginseng cell line in a variety of culture media with different concentrations of different hormones is an invitation for further experimentation. Likewise, performing undefined solid subcultures and liquid suspension cultures is an invitation to further experimentation. In addition, guidance with regard to the step of using a variety of weak acids at different concentrations and undefined transformation temperatures and time, to optimize conversion conditions, is not provided in the specification. 
The specification provides no guidance with regard to the drying of products in order to maximize ginsenoside amount and only teaches that after drying, 0.1 g product is mixed with 10 mL 80% .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (JGR)  in view of Zheng et al, Wu and Lin, Than et al, Echendu and Millipore Sigma.
The claims are broadly drawn to a method for culturing ginseng cells having a high content of ginsenoside by:
Cl 1: Disinfecting old mountain ginseng, slicing the ginseng, ultrasonically treating the ginseng,
culturing the ginseng in a culture medium, choosing a variety of culture mediums, wherein the different mediums have different types of hormones with different concentrations, selecting a cell line showing better growth morphology and faster growth, performing solid subculture, performing liquid suspension culture, using a variety of weak acids at different concentration to treat the cell lines, controlling the transformation temperature, controlling the transformation time, drying the product, detecting ginsenosides Rg3, detecting ginsenoside Rh2, performing liquid suspension culture of the selected cell lines, and scaling up the culture to obtain large-scale industrial production of ginseng products.
Cl 2: The disinfection method comprises washing ginseng by running water, soaking ginseng in alcohol for 3-s-1min,  and disinfecting it twice with 0.5-10% NaClO.
Cl 3: Disinfecting in 2% NaClO for 8 minutes, washing in sterile water, and disinfecting in 2% NaClO for 4 minutes.
Cl 4: Slicing the ginseng in CS cutting fluid, wherein the CS cutting fluid includes PVP at 0.5% w/v,
ascorbic acid 100 mg/L, citric acid 150 mg/L, treating the ginseng with ultrasonic waves in BIM solution,

Cl 5: The ultrasonic treatment frequency is 5 KHz to 100kHz, and treatment time is from 0.1 min to 10 min.
Cl 6: Culture medium is MS, B5 or White, and the hormone is 0.5mg/L of 2,4-D, NAA, IBA, or KT.
Cl 7: The weak acids used to treat the cell lines may be citric acid, glacial acetic acid, or ascorbic acid from 0.1%-30%, the transformation temperature is 60°C-90°C, and the transformation time is 12h-20h.
Cl 8: The product is extracted with 80% methanol, and the contents of ginsenode Rg3 and Rh2 are detected by HPLC.
Cl 9: Culturing the cells requires selecting a laboratory shaker, liquid suspension cultures occur in 250 mL, 500mL, and 1 L, and industrial liquid fermenters may be 20L, 100L, and 500L.
Cl 10: The aeration rate of the liquid fermenter is 2-20L/min, the tank pressure is 0.03-0.05mpa,
the inoculation amount is 20%-50%, and the culture time is 20-30d.

This invention essentially takes several well-known protocols from ginseng tissue culture and ginsenoside production and combines it into one method. Zhang et al (JGR) in Ginsenoside Production and Morphological Characterization of Wild Ginseng (Panax ginseng Meyer) Mutant Lines Induced by ϒ-irradiation (60Co) of Adventitious Roots in 2011 teach a method of improving ginsenoside content in adventitious root cultures of ginseng. Specifically, Zhang et al (JGR) teach slicing the ginseng into 1-2 cm pieces and culturing them on MS solid medium and MS liquid medium as well as in a bioreactor with different hormones at different concentrations at 23+-2°C. They teach MS medium and NAA at 0.5 mg/l (page 284, top of column 2). At the end of 30 days the slices were used as explants for further experimentation (page 284, column 2, first full paragraph). They also teach a variety of culture medium 
Zhang et al (JGR) do not teach disinfecting ginseng although it certainly happened for successful culture in MS medium to have occurred. A lack of disinfection would have resulted in contamination and failure of the culture protocol. Specifically Zhang et al do not teach a disinfection method that comprises 
Zheng et al, in Study on Transformation of Ginsenosides in Different Methods, in 2017, teach factors affecting the different methods of ginsenoside transformation known and practiced in the art. In a transformation method, Zeng et al teach on page 2, column 2, in Section 2.2 teach that ginseng was sliced and the technique produced the ginsenoside Rh2. RG3 is taught at page 2, column 2, end of the first paragraph. Zheng et al teach on page 2, column 1, lines 28-32 that acidic ginsenosides play an important role in the transformation of ginsenosides because they can release malonic acid and acetic acid, which affect the process of the transformation of saponins. Acid hydrolysis is taught at page 3, section 3.1 where they teach a weak acid; formic acid, at different concentrations to transform ginsenosides producing Rg3 and Rh2. Acetic acid, citric acid, lactic acid, tartaric acid, are taught towards the end of the section. Zheng et al, in section 3.1 at page 3, teach controlling the transformation 
Wu and Lin in Elicitor-like effects of low-energy ultrasound on plant (Panax ginseng) cells: induction of plant defense responses and secondary metabolite production, Applied Microbiology and Biotechnology 59, 51-57 (2002), teach ultrasonically treating ginseng at 38.5 kHz for 30 s – 6 minutes. They report that the ultrasound treatment stimulated the synthesis of useful secondary metabolites, saponins of ginseng cells, without causing any net loss of the biomass yield of ginseng cell cultures (see abstract).
Thanh et al, in Optimization of ginseng cell culture in airlift bioreactors and developing the large-scale production system teach culturing ginseng in a culture medium of Murashige and Skoog (MS) semi-solid medium supplemented with 1.0 mg/l 2,3-D and 30 g/l sucrose. MS semi-solid medium supplemented with 2.0 mg/l NAA, 0.1 mg/l kinetin, and 30 g/l sucrose was used for callus proliferation. Suspension cultures were established in conical flasks containing 100 ml MS medium and 6 g of callus and were incubated on a rotary shaker (see Section 2.1). Liquid suspension culture of the selected cell lines was performed (Than et al, section 2.1) and scaling up the culture to obtain large-scale industrial production of ginseng products is taught at Than et al, section 2.2. Industrial liquid fermenters of 500L are taught in section 2.2. Than et al teach aeration volumes of 0.05, 0.1, 1.2, and 0.3 vvm (see section 
Echendu et al in In vitro propagation of North American ginseng (Panax quinquefolius L.) at page 712, column 2, Effects of chemical additives, teach PVP and Ascorbic acid ranging from 0 to 100 mg/L. At page 712, 1st column, under “Optimizations of plant growth regulators for shoot and root formation, 30 g/l sucrose was added to the basal medium. Rather than being in a CS cutting fluid, the chemicals were added to the culture medium which have the same effect of preventing browning and the production of phenolics. At page 711, second column, first paragraph, they teach that ascorbic acid is an antioxidant that improves growth or stimulates embryogenesis in plants and PVP is well-known for its effectiveness in reducing phenolics in culture. Half-strength Schenk and Hildebrandt basal medium with 0.5 mg/L NAA is taught in the abstract.
Millipore Sigma Explant Sterilization – Plant Tissue Culture Protocol, Commonly Used Disinfectants for Plant Tissue Culture shows that sterilization procedure may be enhanced by placing the explant material in a 70% ethyl alcohol solution prior to treatment with another disinfectant solution. In the list, 0.5-5% sodium hypochlorite is commonly used for 5-30 minutes and ethyl alcohol is used for 0.1-5 minutes. Disinfecting the explant twice with 0.5%-10% or for 2% for 8 minutes or four minutes with bleach is a matter of personal preference. It would have made sense to disinfect twice since wild ginseng roots have come in contact with soil which is exposed to more microbes than other types of explants. Likewise, the exact time for the alcohol soak would have been an optimization of process parameters and 0.1 to 5 minutes is certainly similar to 3 seconds to 1 minute in addition to having an overlapping range. This reference is cited merely to show that disinfection and sterilization protocols where an explant is dipped in alcohol followed by bleach is standard practice in the art of tissue culture.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to use the method of improving ginsenoside content in ginseng cell lines as outlined in Zhang et al (JGR) 


Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661